Motion by the respondent on an appeal from an order of the Supreme Court, Orange County, dated June 10, 2002, to strike the appellant’s brief or those portions thereof that allegedly refer to matter dehors the record. By decision and order of this Court dated January 16, 2003, the motion was held in abeyance and was referred to the Justices hearing the appeal for determination upon argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motion is denied.
*350It is axiomatic that this Court may take judicial notice of its own orders in related actions (see Lefkowitz v Lurie, 253 AD2d 855; Brandes Meat Corp. v Cromer, 146 AD2d 666). Accordingly, the respondent’s motion to strike the appellant’s brief or portions of the appellant’s brief which refer to this Court’s order in the prior action involving these parties is denied. Altman, J.P., Smith, McGinity and Cozier, JJ., concur.